SUPPLEMENTAL FINDINGS OP FACT AND OPINION. Black, Judge: The Commissioner determined that petitioners failed to file a declaration of estimated tax for 1949 and, for both that year and 1950, substantially underestimated their estimated taxes. Consequently, the Commissioner determined that for 1949 petitioners were liable for estimated tax penalties under sections 294 (d) (1) (A) 1 and 294 (d) (2)1 in the total amount of $2,328.95, and that for 1950 they were liable for the section 294 (d) (2) penalty in the amount of $3,012.54. In our report in this case filed November 24, 1954, and appearing in 23 T. C. 353, we made the following findings of fact relative to those estimated tax issues: Petitioners failed to file declarations of.estimated tax for the years in issue. Those failures were not due to reasonable cause but were due to willful neglect. Thereafter, our opinion concludes that for both 1949 and 1950 petitioners were liable for the section 294 (d) (1) (A) penalty (failure to file declaration), as well as the 294 (d) (2) penalty (substantial underestimation). Although the aforementioned report is correct as regards 1949, it is incorrect as regards 1950. This has been called to our attention by the December 21, 1954, filing of “Petitioners[’] Exceptions to the Court’s Finding oe Facts, and Requests eoe Amended Findings.” Petitioners did timely file a declaration of estimated tax for 1950 in which they reported (and in fact paid) an estimated tax of $2,500 for that year. They reported net income of $41,339.48. in their joint return for 1950 and paid a tax of $12,959.08 thereon. The Commissioner in his determination of the section 294 (d) (2) penalty for 1950 determined as follows: Tax liability_$52, 709. 08 Estimated tax declared_ 2, 500. 00 Underestimate_$50,209. 08 Penalty, 6 per cent of $50, 209. 08_,_ $8, 012. 54 It is evident from our findings and opinion on the inventory issue for 1950 that petitioners’ correct net income for that year was substantially in excess of that reported on their return. We conclude from the above that for 1950 petitioners are not, and in fact the Commissioner did not determine they were, liable for the section 294 (d) (1) (A) penalty for failure to timely file a declaration of estimated tax. However, they are, as determined by the Commissioner, liable for the section 294 (d) (2) penalty for 1950 since their estimated tax of $2,500 was less than 80 per cent of their correct tax for that year.2 The amount of that penalty will be determined, along with the other items involved in this case, in the Rule 50 computation. Petitioners’ request for amended findings of fact in all other réspects is hereby denied.   Internal Revenue Code oil 1980.    As mentioned in our original report “reasonable cause” is no defense to the Imposition of the section 294 (d) (2) penalty for substantial underestimation. B. R. Smith, 20 T. C. 668.